Citation Nr: 0203824	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  97-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for severe hallux 
valgus of the right foot, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for severe hallux 
valgus of the left foot, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from October 1945 to September 
1948, and from November 1950 to November 1952.  This matter 
comes to the Board of Veterans' Appeals (Board) from an 
August 1992 decision of the Department of Veterans Affairs 
(VA) San Juan Regional Office (RO) which denied a rating in 
excess of 10 percent for bilateral hallux valgus.  In 
November 1994, the Board remanded the matter for additional 
development of the evidence.  

While the case was in remand status, in December 1996 
decision, the RO assigned separate 10 percent ratings for the 
veteran's hallux valgus of the right and left feet, effective 
July 7, 1990, the date of receipt of his claim for increased 
rating.  In September 1999, the Board remanded the case for 
additional development of the evidence.  That development is 
complete.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's right and left hallux valgus disabilities are 
severe and manifested by symptoms such as pain, but do not 
produce symptoms which approximate amputation of the great 
toes with removal of the metatarsal head, or clinical 
evidence of malunion or nonunion of the metatarsal/tarsal 
bones.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
severe hallux valgus of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2001).

2.  The criteria for a rating in excess of 10 percent for 
severe hallux valgus of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Code 5280 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded three VA medical examinations in 
connection with his claim.  

The Board further notes that the veteran was informed on 
numerous occasions via decisions of the RO, Board remands, 
and Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  As 
VA has fulfilled the duty to assist, and as the change in law 
has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show complaints of 
bilateral painful bunions.  In February 1947, a right 
bunionectomy was performed.  The assessment was hallux 
valgus, right foot.  In August 1947, a second right 
bunionectomy was performed, during which a portion of the 
head of the first metatarsal was removed.  On October 1952 
service separation medical examination, he reported pain in 
his left foot due to a remaining bunion.  He also reported 
right foot pain during cold weather.  

In September 1974, the veteran filed a claim of service 
connection for a right foot condition.  In connection with 
his claim, he was afforded a VA medical examination in 
October 1974, at which the examiner noted bilateral hallux 
valgus of the big toes.  The veteran reported pain in his 
feet with prolonged standing or walking.  The diagnoses 
included hallux valgus toe deformities, bilateral.  

By November 1974 decision, the RO granted service connection 
for bilateral hallux valgus with post-operative resection of 
the right metatarsal head.  A 10 percent disability rating 
was assigned, effective September 17, 1974.  

The veteran thereafter filed claims for an increased rating 
for his bilateral hallux valgus disability.  His claims were 
denied in rating decisions in January 1976, January 1977, 
August 1981, and November 1982.

In July 1992, the veteran filed his most recent claim for 
increased rating for bilateral hallux valgus, stating that 
his condition had increased in severity.  In support of his 
claim, the RO obtained VA clinical records dated from August 
1990 to July 1992.  In pertinent part, these records show 
that he sought treatment in August 1990 for right foot pain.  
The assessment was right foot pain, status post hallux valgus 
surgery.  The remaining records are negative for any 
complaint or finding of hallux valgus.  

By August 1992 rating decision, the RO denied a rating in 
excess of 10 percent for bilateral hallux valgus.  The 
veteran appealed the RO determination, claiming that he had 
to use a cane for balance when walking.  

Additional VA clinical records, dated from June 1991 to 
September 1994, were thereafter obtained by the RO.  These 
records show that the veteran was treated for a number of 
disorders, such as diabetes, syncope, and sinusitis.  These 
records are negative for notations of hallux valgus.  

A VA medical examination in February 1995 showed that the 
veteran complained of localized pain in left and right 
bunions, as well as swelling and weakness of the feet and 
ankles.  He indicated that he had cramps, numbness, and pain 
in his feet.  On examination, the veteran exhibited a severe 
bilateral hallux valgus deformity of both feet with a 60 
degree lateral angulation of both great toes.  The examiner 
indicated that the veteran had no adequate function of the 
ankle due to the deformity of hallux valgus, but noted that 
he had an adequate gait.  The diagnosis was severe bilateral 
hallux valgus deformities of the feet.  Apparently, 
subsequent X-ray examination showed post-surgical changes to 
the right great toe and posterior calcaneal spurs.  The 
examiner opined that the veteran's hallux valgus deformities 
were severe.  He indicated that the veteran also had 
prominent metatarsal heads of the great toe of the feet which 
affected the functionality as inability to be standing for a 
long time.  It was also noted that the veteran had difficulty 
getting shoes and wore sandals due to the prominent 
deformities of the foot.  

By December 1996 rating decision, the RO assigned separate 10 
percent ratings for the veteran's severe hallux valgus of the 
right and left feet, effective July 7, 1990.

On VA medical examination in June 1997, the veteran reported 
severe pain in both bunions as well as foot numbness and 
swelling in the legs.  He indicated that he could not drive a 
car or stand for long periods of time.  On examination, the 
veteran was able to stand for a few minutes.  He could not 
squat, but could do supination and pronation of both feet 
without complications.  He could not raise on toes and heels 
with both feet.  There was swelling of the ankles and the 
examiner again indicated that the veteran had no adequate 
function of the ankles due to hallux deformity.  The 
diagnosis was severe bilateral hallux valgus deformity 
clinically and by X-ray with degenerative joint disease.  

VA clinical records dated from October 1998 to May 2000 show 
that in January and June 1999, the veteran reported pain in 
the lower extremities. The assessment was peripheral 
neuropathy, likely due to decreased Vitamin B12 and diabetes 
mellitus.  X-ray examination of the right foot in July 1999 
showed hallux valgus deformity with medial shaving of the 
head of the first right metatarsal.  There was no spur 
formation.  The diagnoses were status post bunionectomy and 
no spur identified.  In May 2000, the veteran reported 
bilateral knee pain and leg swelling with walking or 
standing.  The impression was bilateral knee pain secondary 
to osteoarthritis and peripheral vascular insufficiency with 
leg edema.  The remaining clinical records are negative 
regarding a complaint or finding of hallux valgus.  

On VA medical examination in June 2000, the veteran indicated 
that he developed bunions in service due to marching.  He 
denied trauma.  He indicated that after he had severe pain, 
and a right bunionectomy was performed in 1947.  As to 
current symptoms, he reported constant bilateral foot pain 
which he rated as a 10 on a pain scale of 1 to 10.  He 
reported difficulty ambulating and used a four point cane for 
assistance.  On examination, the examiner noted severe 
deviation and angulation towards the lateral aspect of the 
bilateral big toes.  There was also pitting edema and 
multiple venules of the bilateral lower extremities.  There 
was tenderness to palpation of the dorsum of the lateral feet 
at the big toes.  He was noted to ambulate with a slow 
cadence and had decreased push-off of the gait cycle.  He was 
unable to rise on the toes and could not walk on the heels.  
He could not squat.  His feet were not flat and displayed no 
loss of arch.  There were no hammertoes, claw foot, or other 
deformity of the feet.  There was 60 degree hallux valgus 
deformity at both big toes.  X-ray findings included medial 
shaving of the head of the first metatarsal bone with no spur 
formation.  The diagnosis was bilateral hallux valgus of the 
big toes, no ankle pathology.  The examiner indicated that it 
was his opinion that the veteran had severe bilateral hallux 
deformity, but that such deformity did not cause a disability 
analogous to amputation of the great toe.  He indicated that 
the veteran ambulated effectively with a 4 point cane and was 
observed ambulating a short distance in the examining office 
without the use of a cane and without losing his balance.  
The examiner further explained that the veteran's hallux 
deformity was independent of any decreased range of ankle 
motion.  


II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability, and that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

Unilateral hallux valgus is rated 10 percent disabling if 
operated with resection of metatarsal head, and also as 10 
percent disabling if severe, equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, Code 5280.  As above, the 
veteran is now in receipt of the maximum schedular rating for 
hallux valgus of the left and right feet.  Thus, no higher 
rating is available for his disability under Code 5280.

The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 
as 10 percent is the maximum rating available under Code 
5280.  

The Board notes that although 10 percent is the maximum 
rating available for unilateral hallux valgus, there are 
other diagnostic codes that potentially relate to impairment 
of the foot.  Thus, the Board has considered whether any of 
these codes is appropriate in this case, as the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Malunion or nonunion of the tarsal or metatarsal bones is 
evaluated as 30 percent disabling for severe conditions, 20 
percent for moderately severe and 10 percent for a moderate 
disability.  A 40 percent evaluation is warranted for actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Code 5283.  
However, as X-ray examination has shown no malunion or 
nonunion of the tarsal or metatarsal bones, this code is 
inapplicable.  

Amputation of the great toe with removal of metatarsal head 
warrants a 30 percent rating.  Without metatarsal involvement 
a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Code 
5171.  In this case, neither of the veteran's great toes has 
been amputated.  Moreover, on most recent VA medical 
examination in June 2000, the examiner concluded that the 
disability attributable to the veteran's hallux valgus 
disability was not analogous to amputation of the great toe.  
Thus, Code 5171 is not for application in this case.  

Likewise, the Board notes that the record contains no 
objective indication that the veteran's symptomatology is due 
(or analogous to) acquired flatfoot, bilateral weakfoot, claw 
foot, or metatarsalgia.  Thus, the rating criteria pertaining 
to those disabilities are not for application.  See Codes 
5276, 5277, 5278, and 5279.  

Other foot injuries are rated 30 percent disabling for 
severe, 20 percent for moderately severe and 10 percent for 
moderate, with 40 percent for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Code 5284.  In this case, however, there 
is no indication that the veteran's bilateral foot 
symptomatology are residuals of a foot injury.  In fact, on 
most recent VA medical examination, he specifically denied a 
history of foot injury.  Rather, his symptoms have been 
attributed to hallux valgus.  Thus, the Board finds that 38 
C.F.R. § 4.71a, Code 5280, which specifically addresses 
diagnoses of hallux valgus, is the most appropriate rating 
criteria.

The Board also notes that on VA medical examination in June 
1997, the diagnosis was severe bilateral hallux valgus 
deformity clinically and by X-ray with degenerative joint 
disease.  While subsequent X-ray examination have shown no 
evidence of degenerative joint disease, the Board has 
nonetheless considered the provisions of 38 C.F.R. § 4.71a, 
Code 5003, which provide that degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, there 
are no such codes for the feet or toes.  Again, the evidence 
of record does not support a finding that there exists or has 
existed any malunion or nonunion of the tarsal or metatarsal 
bones of the foot, and therefore a rating under 38 C.F.R. § 
4.71a, Code 5283 is not appropriate.  Likewise, there has not 
been shown to be any "other" injury to the foot to warrant 
consideration under Code 5284.  

The Board also notes that, even assuming that the veteran has 
arthritis of the feet, a separate 10 percent rating for 
arthritis in addition to the currently assigned 10 percent 
ratings for right and left hallux valgus is not be warranted.  
In this case, any symptomatology resulting from arthritis is 
contemplated as part of hallux valgus.  Thus, a separate 
rating, in addition to that assigned for hallux valgus 
because of arthritis would constitute pyramiding.  

In reaching this decision, the Board has considered the 
possibility of referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  However, after review of the record, 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual, such as marked interference with 
employment or frequent periods of hospitalization due to 
hallux valgus.  

The Board notes that the record contains a notation to the 
effect that the veteran has ankle symptoms as a result of his 
service-connected hallux valgus.  However, as service 
connection for bilateral ankle disabilities was denied by the 
RO in an unappealed January 2001 rating decision, his ankle 
symptoms may not be considered when evaluating the degree of 
disability associated with service-connected hallux valgus.  
See 38 C.F.R. § 4.14.

The Board has also considered a separate compensable rating 
for the a surgical scar, as a residual of the in-service 
bunionectomy; however, the evidence of record (both objective 
and subjective) is wholly negative for indications of a 
symptomatic surgical scar.  Under the facts of this case, a 
separate compensable rating is thus unwarranted.  38 C.F.R. § 
4.118, Codes 7800, 7803, 7804, 7805 (2001).

In sum, the Board finds that 38 C.F.R. § 4.71a, Code 5280, 
which specifically address diagnoses of hallux valgus, are 
the most appropriate rating criteria.  As set forth above, 
the veteran is currently receiving the maximum rating 
available under that Code.  As the preponderance of the 
evidence is against the claims for ratings in excess of 10 
percent for right and left hallux valgus, the benefit of the 
doubt doctrine is not applicable, and increased ratings must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for severe hallux valgus of 
the right foot is denied.

A rating in excess of 10 percent for severe hallux valgus of 
the left foot is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

